Title: To James Madison from Henry Dearborn, 3 July 1812
From: Dearborn, Henry
To: Madison, James


Sir,
Boston July 3d. 1812
Notwithstanding all the objections that have been made to gunboats, they are now call’d for, and I am fully persuaded that they may afford more security and protection to our extensive Seacoast than can be given by any other means we possess. There ought to be at least from sixty to seventy, on the Coast of New England, we have, a great number of ports & harbours with Towns & vilages, possessing a conciderable property in vessels, as well as other property. Many of them have no fortifications, and in those that have fortifications, gunboats are necessary to aid the garrisons, and without the aid of gunboats, our coast cannot be protected in the manner it ought to be, and I most ardently hope that no time will be lost in giving that kind of protection which is expected, and which can be afforded. I have not heard of any measures being yet taken for puting the gunboats in motion on this part of the Coast. I have taken the liberty of expressing my sentiments freely & candidly, from a conviction of the urgency of the case, and of the necessaty of some immediate measures being taken for the better protection of the Citizans & their property. I am with great respect Sir your Obedt Servt.
H. Dearborn
P. S govr Strong will not turn out the Militia.
